Exhibit 10.2

 

EXECUTION VERSION

 

Loan Number: 1008459

 

SIXTH AMENDMENT TO TERM LOAN AGREEMENT

 

THIS SIXTH AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), dated as of
January 25, 2018, is made by and between RLJ LODGING TRUST, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”), RLJ
LODGING TRUST, a Maryland real estate investment trust (the “Parent Guarantor”),
each of the undersigned Subsidiary Guarantors (as defined in the Amended Term
Loan Agreement (as defined below)), the Lenders party hereto (the “Lenders”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).

 

WHEREAS, the Borrower, the Parent Guarantor, the Administrative Agent and the
financial institutions initially a signatory to the Existing Term Loan Agreement
(as defined below) together with their successors and assigns under
Section 13.6. of the Existing Term Loan Agreement have entered into that certain
Term Loan Agreement dated as of November 20, 2012 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Term Loan Agreement”); capitalized terms used herein and not
defined herein have the meanings provided in the Existing Term Loan Agreement as
amended by this Amendment (the “Amended Term Loan Agreement”);

 

WHEREAS, the Borrower and the Parent Guarantor have requested that the
Administrative Agent and the Lenders amend certain terms and conditions of the
Existing Term Loan Agreement as described herein;

 

WHEREAS, the Existing Term Loan Agreement provides for a $225,000,000 term loan
facility; and

 

WHEREAS, the Administrative Agent and the Lenders party to this Amendment
(including each undersigned Lender that desires to become party to the Amended
Term Loan Agreement (as defined below) as a “Lender” thereunder, as identified
on the signature pages hereto as a “New Lender” (the “New Lender”)) have agreed
to so amend certain terms and conditions of the Existing Term Loan Agreement to
make certain agreed upon modifications on the terms and conditions set forth
below in this Amendment.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

1.             New Lender.

 

(a)           Effective as set forth in Section 3 below, each undersigned New
Lender agrees to purchase its Pro Rata Share of Loans pursuant to the terms of
the Amended Term Loan Agreement in the principal amount of such New Lender’s
Loans as

 

--------------------------------------------------------------------------------


 

set forth on Schedule I to the Amended Term Loan Agreement.  Each New Lender not
a party to the Existing Term Loan Agreement hereby acknowledges and agrees that,
by its execution of this Amendment as a “New Lender”, (i) such New Lender will
be deemed to be a party to the Amended Term Loan Agreement as a “Lender” and
(ii) such New Lender shall have all of the obligations of a “Lender” under the
Amended Term Loan Agreement and agrees to be bound by all of the terms,
provisions and conditions applicable to “Lenders” contained in the Amended Term
Loan Agreement, in each case, as if it had executed the same.

 

(b)           Each undersigned New Lender (i) represents and warrants that it is
legally authorized to enter into this Amendment; (ii) confirms that it has
received a copy of the Existing Term Loan Agreement, together with copies of the
most recent financial statements delivered pursuant to Sections 9.1. and 9.2.
thereof, as applicable, and has reviewed such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment; (iii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Amended
Term Loan Agreement or any other instrument or document furnished pursuant
hereto or thereto; (iv) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Amended Term Loan Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (v) if it is a Foreign Lender, confirms that it has delivered any
documentation to the Administrative Agent and the Borrower required to be
delivered by it pursuant to the terms of the Amended Term Loan Agreement, duly
completed and executed by it.

 

2.             Amendments to Existing Term Loan Agreement.  Effective as set
forth in Section 3 below, the Existing Term Loan Agreement is hereby amended as
follows (as so amended, the Existing Term Loan Agreement shall continue in full
force and effect):

 

(a)           The cover page of the Existing Term Loan Agreement is hereby
amended (i) to add BBVA Compass Bank as a Documentation Agent and (ii) to
include Capital One, National Association and BBVA Compass Bank as Joint Lead
Arrangers and Joint Bookrunners.

 

(b)           Section 1.1. of the Existing Term Loan Agreement is hereby amended
(i) to delete each of the definitions of “ICE” and “Loan Year” appearing therein
in its entirety and (ii) to add or amend and restate, as applicable, each of the
following defined terms in the appropriate alphabetical order:

 

“Applicable Margin” means (i) at any time prior to the Investment Grade Pricing
Effective Date, the Leverage-Based Applicable Margin applicable thereto in
effect at such time and (ii) at any time on and after the Investment Grade
Pricing Effective Date, the Ratings-Based

 

2

--------------------------------------------------------------------------------


 

Applicable Margin applicable thereto in effect at such time. Notwithstanding the
foregoing, during the six-month period commencing on the first day of the
calendar month following the Borrower’s delivery of any Compliance Certificate
pursuant to Section 9.3. reflecting that the Leverage Ratio exceeds 6.50 to 1.00
as of the end of the applicable four-quarter fiscal period, the Applicable
Margin shall be increased by 0.35% for each Level.

 

“Arrangers” means Wells Fargo Securities, LLC, PNC Capital Markets LLC, Capital
One, National Association and BBVA Compass Bank.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

 

“Capital One Term Loan Agreement” means that certain Term Loan Agreement, dated
as of December 22, 2014, as amended by that certain First Amendment to Term Loan
Agreement, dated as of June 1, 2015, that certain Second Amendment to Term Loan
Agreement, dated as of November 12, 2015, that certain Third Amendment to Term
Loan Agreement, dated as of April 28, 2016, that certain Fourth Amendment to
Term Loan Agreement, dated as of August 31, 2017, and that certain Fifth
Amendment to Term Loan Agreement, dated as of January 25, 2018, by and among the
Borrower, the Parent Guarantor, Capital One, as administrative agent, and the
lenders party thereto.

 

“Documentation Agent” means, collectively, Capital One, National Association and
BBVA Compass Bank.

 

“Investment Grade Pricing Effective Date” means the first Business Day following
the later of the date on which (a) the Investment Grade Ratings Criteria have
been satisfied and (b) the Borrower has delivered to the Administrative Agent
(and the Administrative Agent shall promptly provide a copy of such notice to
the Lenders) a certificate signed by a Responsible Officer of the Borrower
(i) certifying that the Investment Grade Ratings Criteria have been satisfied
(which certification shall also set forth the Credit Rating(s) as in effect, if
any, from each of S&P, Fitch and Moody’s as of such date) and (ii) notifying the
Administrative Agent that the Borrower has irrevocably elected to have the
Ratings-Based Applicable Margin apply to the pricing hereunder.

 

3

--------------------------------------------------------------------------------


 

“Level” has the meaning given that term in the definition of the terms
“Leverage-Based Applicable Margin” and “Ratings-Based Applicable Margin”, as the
context may require.

 

“Leverage-Based Applicable Margin” means the percentage rate set forth below
corresponding to the level (each, a “Level”) into which the Leverage Ratio as
determined in accordance with Section 10.1.(a) then falls:

 

Level

 

Leverage Ratio

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

Less than 4.00 to 1.00

 

1.45

%

0.45

%

2

 

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

 

1.55

%

0.55

%

3

 

Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00

 

1.60

%

0.60

%

4

 

Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00

 

1.75

%

0.75

%

5

 

Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00

 

1.95

%

0.95

%

6

 

Greater than or equal to 6.00 to 1.00

 

2.20

%

1.20

%

 

The Leverage-Based Applicable Margin shall be determined by the Administrative
Agent from time to time based on the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3.  Any adjustment to the Leverage-Based Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3.  If the Borrower
fails to deliver a Compliance Certificate pursuant to Section 9.3., the
Leverage-Based Applicable Margin shall equal the percentages corresponding to
Level 6, until the first day of the calendar month immediately following the
month that the required Compliance Certificate is delivered.  Notwithstanding
the foregoing, for the period from the Sixth Amendment Effective Date through
but excluding the date on which the Administrative Agent first

 

4

--------------------------------------------------------------------------------


 

determines the Leverage-Based Applicable Margin as set forth above, the
Leverage-Based Applicable Margin shall be determined based on Level 1. 
Thereafter, such Leverage-Based Applicable Margin shall be adjusted from time to
time as set forth in this definition.  The provisions of this definition shall
be subject to Section 2.5.(c).

 

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.2.(ii), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in U.S. Dollars for a period
equal to the applicable Interest Period which appears on Reuters Screen LIBOR01
Page (or a comparable or successor quoting service approved by the
Administrative Agent) at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the Statutory Reserve Rate; provided that if as so
determined LIBOR (including, without limitation, any Replacement Rate with
respect thereto) shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.  If, for any reason, the rate referred to in
the preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in U.S. Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period; provided that if as so determined LIBOR shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.  Any change
in the Statutory Reserve Rate shall result in a change in LIBOR on the date on
which such change in such Statutory Reserve Rate becomes effective. 
Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 5.2.(ii), in the event
that a Replacement Rate with respect to LIBOR is implemented, then all
references herein to LIBOR shall be deemed to be references to such Replacement
Rate.

 

“Managing Agent” means Raymond James.

 

“Maturity Date” means January 25, 2023.

 

“Post-Default Rate” means (a) in respect of any principal of the Loan, the rate
otherwise applicable plus an additional two percent (2%) per annum and (b) with
respect to any other Obligation (whether at stated maturity, by acceleration, by
mandatory prepayment or otherwise), or any amount owing by a Lender to the
Administrative Agent pursuant to Section 11.8., at a rate per annum equal to the
Base Rate as in effect from

 

5

--------------------------------------------------------------------------------


 

time to time plus the Applicable Margin for Base Rate Loans plus two percent
(2%).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Ratings-Based Applicable Margin” means the percentage rate set forth below
corresponding to the level (each, a “Level”) into which the Credit Rating then
falls:

 

Level

 

Credit Rating

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

A-/A3 or better

 

0.90

%

0.00

%

2

 

BBB+/Baa1

 

0.95

%

0.00

%

3

 

BBB/Baa2

 

1.10

%

0.10

%

4

 

BBB-/Baa3

 

1.35

%

0.35

%

5

 

Lower than BBB-/Baa3/Unrated

 

1.75

%

0.75

%

 

During any period for which the Borrower or the Parent Guarantor, as applicable,
has received three (3) Credit Ratings which are not equivalent, the
Ratings-Based Applicable Margin will be determined by (a) the highest Credit
Rating if the highest Credit Rating and the second highest Credit Rating differ
by only one Level or (b) the average of the two highest Credit Ratings if they
differ by two or more Levels (unless the average is not a recognized Level, in
which case the Ratings-Based Applicable Margin will be based on the Credit
Rating one Level below the Level corresponding to the highest Credit Rating). 
During any period for which the Borrower or the Parent Guarantor, as applicable,
has received only two (2) Credit Ratings and such Credit Ratings are not
equivalent, the Ratings-Based Applicable Margin will be determined by (i) the
highest Credit Rating if they differ by only one Level or (ii) the average of
the two Credit Ratings if they differ by two or more Levels (unless the average
is not a recognized Level, in which case the Ratings-Based Applicable Margin
will be based on the Credit Rating one Level below the Level corresponding to
the higher Credit Rating).  During any period for which the Borrower or the
Parent Guarantor, as applicable, has received no Credit Rating from Fitch, if
the Borrower or the Parent Guarantor, as applicable, also ceases to have a
Credit Rating from one of S&P or Moody’s, then the Ratings-Based Applicable
Margin shall be determined

 

6

--------------------------------------------------------------------------------


 

based on the remaining such Credit Rating.  Notwithstanding any Credit Rating
from Fitch, during any period in which neither S&P nor Moody’s has provided a
Credit Rating corresponding to Level 4 or better to the Borrower or the Parent
Guarantor, as applicable, the Ratings-Based Applicable Margin shall be
determined based on Level 5.

 

On the Investment Grade Pricing Effective Date, the Ratings-Based Applicable
Margin shall be determined based upon the Credit Rating(s) specified in the
certificate delivered pursuant to clause (b) of the definition of “Investment
Grade Pricing Effective Date”.  Thereafter, any change in the Borrower’s or the
Parent Guarantor’s Credit Rating, as applicable, which would cause it to move to
a different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower or the Parent Guarantor, as applicable, in
accordance with the Loan Documents that the Borrower’s or the Parent Guarantor’s
Credit Rating, as applicable, has changed; provided, however, that if the
Borrower or the Parent Guarantor, as applicable, has not delivered such required
notice but the Administrative Agent becomes aware that the Borrower’s or the
Parent Guarantor’s Credit Rating, as applicable, has changed, then the
Administrative Agent may, in its sole discretion and upon written notice to the
Borrower and the Lenders, adjust the Level effective as of the first day of the
first calendar month following the date on which the Administrative Agent
becomes aware that the Borrower’s or the Parent Guarantor’s Credit Rating, as
applicable, has changed.

 

“Replacement Rate” has the meaning given that term in Section 5.2.(ii).

 

“Sixth Amendment Effective Date” means January 25, 2018.

 

“Syndication Agent” means PNC Bank, National Association.

 

(c)           Section 2.8.(a) of the Existing Term Loan Agreement is hereby
amended and restated in its entirety as follows:

 

(a)           Optional. Subject to Section 5.4., the Borrower may prepay the
Loan in full or in part at any time without premium or penalty.  The Borrower
shall give the Administrative Agent written notice at least two (2) Business
Days prior to the prepayment of any LIBOR Loan or one (1) Business Day prior to
the prepayment of any Base Rate Loan.  Each voluntary partial prepayment of the
Loan shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess thereof.

 

(d)           Section 2.8.(c) of the Existing Term Loan Agreement is hereby
amended and restated in its entirety as follows:

 

(c)           Intentionally Omitted.

 

7

--------------------------------------------------------------------------------


 

(e)           Section 5.2. of the Existing Term Loan Agreement is hereby amended
and restated in its entirety as follows:

 

Section 5.2.           Suspension of LIBOR Loans.

 

(i)  Anything herein to the contrary notwithstanding, unless and until a
Replacement Rate is implemented in accordance with clause (ii) below, if, on or
prior to the determination of LIBOR for any Interest Period:

 

(a)           the Administrative Agent shall determine (which determination
shall be conclusive) that reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period;

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or

 

(c)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that the relevant rates
of interest referred to in the definition of LIBOR upon the basis of which the
rate of interest for LIBOR Loans for such Interest Period is to be determined
are not likely to adequately cover the cost to the Lenders of making or
maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

(ii)  Notwithstanding anything to the contrary in Section 5.2.(i) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (a) the circumstances described in
Section 5.2.(i)(a) or (i)(b) have arisen and that such circumstances are
unlikely to be temporary, (b) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in
Dollars in the U.S. syndicated loan market or (c) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
Governmental Authority having or purporting to have jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which any applicable interest rate specified herein shall no longer be
used for determining interest rates for loans in Dollars in the U.S. syndicated
loan market, then the Administrative Agent may, to the extent practicable (in
consultation with the Borrower and as determined by the Administrative Agent to
be generally in accordance with

 

8

--------------------------------------------------------------------------------


 

similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 5.2.(i)(a) or (i)(b), 5.2.(ii)(a),
5.2.(ii)(b) or 5.2.(ii)(c) occurs with respect to the Replacement Rate or
(B) the Administrative Agent (or the Requisite Lenders through the
Administrative Agent) notifies the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate.  In connection with the establishment
and application of the Replacement Rate, this Agreement and the other Loan
Documents shall be amended solely with the consent of the Administrative Agent
and the Borrower, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 5.2.(ii). 
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 13.7.), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
written notices from such Lenders that in the aggregate constitute Requisite
Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects).  To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (ii), the Replacement Rate shall be applied in a manner consistent with
market practice.

 

(f)            Section 7.1.(n) of the Existing Term Loan Agreement is hereby
amended to insert the following new sentence at the end thereof:

 

As of the Sixth Amendment Effective Date, the Borrower is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans.

 

(g)           Section 9.4. of the Existing Term Loan Agreement is hereby amended
to delete the “and” appearing at the end of clause (r) therein, delete the
period (“.”) appearing at the end of clause (s) therein and insert “; and” in
substitution therefor, and insert the following new Section 9.4.(t) after
Section 9.4.(s) appearing therein:

 

(t)            From and after the Investment Grade Pricing Effective Date,
promptly, upon any change in the Parent Guarantor’s or the Borrower’s Credit
Rating, a certificate stating that such Credit Rating has changed and the new
Credit Rating that is in effect.

 

9

--------------------------------------------------------------------------------


 

(h)           Article XII. of the Existing Term Loan Agreement is hereby amended
to insert the following new Sections 12.11. and 12.12. immediately after
Section 12.10. appearing therein:

 

Section 12.11.                      Rates.

 

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

 

Section 12.12.                      Additional ERISA Matters.

 

(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, that, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

 

(i)      such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans;

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement;

 

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans and this
Agreement; or

 

10

--------------------------------------------------------------------------------


 

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)         In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, that, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that:

 

(i)      none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

 

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations);

 

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Internal Revenue Code, or both, with respect to the Loans and this Agreement and
is responsible for exercising independent judgment in evaluating the
transactions hereunder; and

 

(v)     no fee or other compensation is being paid directly to the
Administrative Agent or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans or
this Agreement.

 

11

--------------------------------------------------------------------------------


 

(c)         The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans and
this Agreement, (ii) may recognize a gain if it extended the Loans for an amount
less than the amount being paid for an interest in the Loans by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

(i)            Section 13.7.(b)(ii) of the Existing Term Loan Agreement is
hereby amended and restated in its entirety as follows:

 

(ii)           reduce the principal of, or interest rates that have accrued or
that will be charged (subject to the last sentence of Section 13.7.(f)) on the
outstanding principal amount of, the Loan or other Obligations (other than a
waiver of default interest and changes in calculation of the Leverage Ratio that
may indirectly affect pricing); provided, however, that only the written consent
of the Requisite Lenders shall be required (x) for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate” and
(y) to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or to reduce any fee payable hereunder;

 

(j)            Section 13.7.(f) of the Existing Term Loan Agreement is hereby
amended to insert the following sentence at the end thereof:

 

Notwithstanding anything to the contrary in this Section 13.7., the
Administrative Agent and the Borrower may, without the consent of any Lender,
(x) enter into amendments or modifications to this Agreement or any of the other
Loan Documents or (y) enter into additional Loan Documents, in each case, as the
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 5.2.(ii) in
accordance with the terms of Section 5.2.(ii).

 

(k)           Schedule I of the Existing Term Loan Agreement is hereby amended
and restated in its entirety as set forth on Annex II hereto.

 

12

--------------------------------------------------------------------------------


 

3.             Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction or waiver of the following conditions precedent:

 

(a)           The Administrative Agent shall have received:

 

(i)            counterparts of this Amendment duly executed and delivered by the
Borrower and the other Loan Parties, the Administrative Agent, each New Lender,
each Departing Lender and each Lender;

 

(ii)           an opinion of Hogan Lovells LLP, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Lenders and in
form and substance reasonably satisfactory to the Administrative Agent;

 

(iii)          the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership or other comparable
organizational document (if any) of each Loan Party certified as of a date not
earlier than fifteen (15) days prior to the date hereof by the Secretary of
State of the state of formation of such Loan Party (except that, if any such
document relating to any Subsidiary Guarantor delivered to the Administrative
Agent pursuant to the Existing Term Loan Agreement has not been modified or
amended since the effective date (the “Fifth Amendment Effective Date”) of the
Fifth Amendment to Term Loan Agreement, dated as of August 31, 2017, and remains
in full force and effect, a certificate of the Secretary or Assistant Secretary
(or other individual performing similar functions) of such Subsidiary Guarantor
so stating may be delivered in lieu of delivery of a current certified copy of
such document);

 

(iv)          a certificate of good standing (or certificate of similar meaning)
with respect to each of the Parent Guarantor and the Borrower issued as of a
date not earlier than fifteen (15) days prior to the date hereof by the
Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(v)           a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver this Amendment;

 

(vi)          copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating

 

13

--------------------------------------------------------------------------------


 

agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity (except that, if any such document delivered to the
Administrative Agent pursuant to the Existing Term Loan Agreement has not been
modified or amended since the Fifth Amendment Effective Date and remains in full
force and effect, a certificate so stating may be delivered in lieu of delivery
of another copy of such document) and (B) all corporate, partnership, member or
other necessary action taken by such Loan Party to authorize the execution,
delivery and performance of the Loan Documents to which it is a party;

 

(vii)         a certificate of a Responsible Officer of the Parent Guarantor or
the Borrower certifying as to the conditions set forth in Section 6.2.(a),
(b) and (d) of the Amended Term Loan Agreement on the date hereof and after
giving effect to this Amendment and the transactions contemplated hereby;

 

(viii)        a Compliance Certificate dated as of the date hereof and
calculated on a pro forma basis after giving effect to this Amendment for the
Parent Guarantor’s fiscal quarter ending December 31, 2017 signed by the chief
executive officer or chief financial officer of the Parent Guarantor;

 

(ix)          all fees and other amounts due and payable on or prior to the date
hereof, including reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including fees and reasonable and documented
out-of-pocket expenses of counsel for the Administrative Agent) required to be
reimbursed or paid by the Borrower in connection with this Amendment; and

 

(x)           a copy of a duly executed amendment to the Revolving Credit
Agreement, consistent with the modifications contemplated hereby.

 

(b)           In the good faith and reasonable judgment of the Administrative
Agent:

 

(i)            there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries most recently delivered to the Administrative Agent and the
Lenders prior to the date hereof that has had or could reasonably be expected to
result in a Material Adverse Effect;

 

(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material

 

14

--------------------------------------------------------------------------------


 

Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrower or any other Loan Party to fulfill its obligations under this Amendment
and the Loan Documents to which it is a party;

 

(iii)          the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any material agreement, document
or instrument to which any Loan Party is a party or by which any of them or
their respective properties is bound; and

 

(iv)          the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

The Administrative Agent shall notify in writing the Borrower and the Lenders of
the effectiveness of this Amendment, and such notice shall be conclusive and
binding.

 

4.             Representations and Warranties.  The Borrower and the Parent
Guarantor each hereby certifies that: (a) no Default or Event of Default exists
as of the date hereof or would exist immediately after giving effect to this
Amendment; (b) the representations and warranties made or deemed made by the
Borrower or any other Loan Party in any Loan Document to which such Loan Party
is a party are true and correct in all material respects (unless any such
representation and warranty is qualified by materiality, in which event such
representation and warranty is true and correct in all respects) on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects (unless any such
representation and warranty is qualified by materiality, in which event such
representation and warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances permitted
under the Loan Documents; (c) no consent, approval, order or authorization of,
or registration or filing with, any third party (other than any required filing
with the SEC, which the Borrower agrees to file in a timely manner or filings or
recordations required in connection with the perfection of any Lien on the
Collateral in favor of the Administrative Agent) is required in connection with
the execution, delivery and carrying out of this Amendment or, if required, has
been obtained; and (d) this Amendment has been duly authorized, executed and
delivered so that it constitutes the legal, valid and binding obligation of the
Borrower and the Parent Guarantor, enforceable in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency, and other similar
laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations contained herein
and as may be limited by equitable principles generally.  The Borrower and the
Parent Guarantor each confirms that the Obligations

 

15

--------------------------------------------------------------------------------


 

remain outstanding without defense, set off, counterclaim, discount or charge of
any kind as of the date of this Amendment.  Except as expressly provided herein,
this Amendment shall not constitute an amendment, waiver, consent or release
with respect to any provision of any Loan Document, a waiver of any default or
Event of Default under any Loan Document, or a waiver or release of any of the
Lenders’ or the Administrative Agent’s rights and remedies (all of which are
hereby reserved).

 

5.             Ratification.  Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, the Borrower, the Parent
Guarantor and each Subsidiary Guarantor each hereby reaffirms and confirms its
obligations under the Amended Term Loan Agreement, the Guaranty (solely with
respect to the Parent Guarantor and the Subsidiary Guarantors) and the other
Loan Documents to which it is a party and each and every such Loan Document
executed by the undersigned in connection with the Existing Term Loan Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.  This Amendment is not intended to and shall not constitute a
novation.  All references to the Existing Term Loan Agreement contained in the
above-referenced documents shall be a reference to the Amended Term Loan
Agreement and as the same may from time to time hereafter be amended, restated,
supplemented or otherwise modified.

 

6.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

7.             Counterparts.  To facilitate execution, this Amendment and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required.  It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single document.  It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.

 

8.             Headings.  The headings of this Amendment are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

9.             Miscellaneous.  This Amendment shall constitute a Loan Document
under the Amended Term Loan Agreement.  This Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby.  No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.  Any determination that any provision of this
Amendment or any application hereof is invalid, illegal, or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this Amendment.  Each of
the Borrower and the Parent Guarantor represents and warrants that it has
consulted with independent legal counsel of its selection in connection herewith
and is not relying

 

16

--------------------------------------------------------------------------------


 

on any representations or warranties of the Administrative Agent or its counsel
in entering into this Amendment.

 

10.          Departing Lenders.  Certain Lenders have agreed that they shall no
longer constitute Lenders under the Existing Term Loan Agreement as of the date
hereof (each, a “Departing Lender”).  Each Lender that executes and delivers a
signature page hereto that identifies it as a Departing Lender shall constitute
a Departing Lender and, as of the date hereof, each applicable Departing Lender
shall not be a Lender under the Amended Term Loan Agreement.  No Departing
Lender shall have any rights, duties or obligations under the Amended Term Loan
Agreement.  All amounts owing to a Departing Lender, including all accrued and
unpaid interest and fees but excluding any outstanding Loans owed to such
Departing Lender (which Loans shall be assigned and reallocated among the
remaining Lenders as set forth below), shall be paid by the Borrower to such
Departing Lender concurrently with payment of such amounts to the other
applicable Lenders.  The consent of a Departing Lender is not required to give
effect to the changes contemplated by this Amendment.  Each Departing Lender
hereby assigns its Loans to the remaining Lenders as of the date hereof, and the
Administrative Agent is hereby authorized to take such steps under the Amended
Term Loan Agreement as reasonably required to give effect to the departure of
the Departing Lenders, including, without limitation, reallocating outstanding
obligations among the continuing Lenders ratably based on their respective Pro
Rata Share of the Loans as set forth on Schedule I to the Amended Term Loan
Agreement, and any related sales, assignments or other relevant actions in
respect of each Departing Lender’s existing Loans.  The Borrower agrees with and
consents to the foregoing.  For the avoidance of doubt, the term “Lender”
excludes the Departing Lenders (except to the extent of any claim made by a
Departing Lender pursuant to Sections 13.2. and 13.10. of the Amended Term Loan
Agreement in its capacity as a “Lender” under the Existing Term Loan Agreement
prior to such Lender becoming a Departing Lender).  Without limiting the
foregoing, the parties hereto (including, without limitation, each Departing
Lender) hereby agree that the consent of any Departing Lender shall be limited
to the acknowledgements and agreements set forth in this Section 10 and shall
not be required as a condition to the effectiveness of any other amendments,
restatements, supplements or modifications to the Amended Term Loan Agreement or
the Loan Documents.

 

REST OF PAGE INTENTIONALLY LEFT BLANK

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their authorized officers all as of the day and year first above written.

 

 

BORROWER:

 

 

 

RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership

 

 

 

By:

RLJ Lodging Trust,

 

 

a Maryland real estate investment trust, its sole general partner

 

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

PARENT GUARANTOR:

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

RLJ III — C BUCKHEAD, INC.,

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Treasurer

 

 

 

 

 

RLJ III — EM WEST PALM BEACH, INC.,

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Treasurer

 

[RLJ — Sixth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

EACH OF THE REMAINING SUBSIDIARY GUARANTORS LISTED ON ANNEX I HERETO

 

 

 

 

 

By: RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership, the direct or indirect holder of all controlling
interests in such Subsidiary Guarantor

 

 

 

By: RLJ LODGING TRUST, a Maryland real estate investment trust, its sole general
partner

 

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 

[RLJ — Sixth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Mark F. Monahan

 

 

Name: Mark F. Monahan

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Sixth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender

 

 

 

 

 

 

By:

/s/ William R. Lynch III

 

 

Name: William R. Lynch III

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Sixth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

By:

/s/ Barbara Heubner

 

 

Name: Barbara Heubner

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Sixth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, an Alabama banking corporation, as a New Lender and as a Lender

 

 

 

 

 

 

By:

/s/ Walter E. Rivadeneira

 

 

Name: Walter E. Rivadeneira

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Sixth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as Lender

 

 

 

 

 

 

By:

/s/ Steve Whitcomb

 

 

Name: Steve Whitcomb

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Sixth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as Lender

 

 

 

 

 

 

By:

/s/ T. Barrett Vawter

 

 

Name: T. Barrett Vawter

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Sixth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

By:

/s/ Dan LePage

 

 

Name: Dan LePage

 

 

Title: Authorized Signatory

 

[Signatures Continued on Next Page]

 

[RLJ — Sixth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

Accepted to and Agreed:

 

 

 

The undersigned is executing this signature page solely as a Departing Lender in
its acceptance of the termination of its commitments and obligations under the
Existing Term Loan Agreement as a “Lender” thereunder and not as a Lender party
hereto. The undersigned hereby acknowledges that the Existing Term Loan
Agreement shall be amended by this Amendment to which this signature page is
attached and the undersigned shall not constitute a party thereto as a Lender
other than for purposes of effectuating the amendment of the Existing Term Loan
Agreement.

 

 

 

RAYMOND JAMES BANK, N.A., as a

 

Departing Lender

 

 

 

 

 

 

By:

/s/ Matthew Stein

 

Name: Matthew Stein

 

Title: Vice President

 

 

[RLJ — Sixth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

SUBSIDIARY GUARANTORS

 

 

 

Subsidiary Guarantor

1.

 

RLJ C Charleston HD, LLC

2.

 

RLJ C HOUSTON HUMBLE, LP

3.

 

RLJ C NY Upper Eastside, LLC

4.

 

RLJ C PORTLAND DT, LLC

5.

 

RLJ C WAIKIKI, LLC

6.

 

RLJ CABANA MIAMI BEACH, LLC

7.

 

RLJ DBT KEY WEST, LLC

8.

 

RLJ EM IRVINE, LP

9.

 

RLJ EM Waltham, LLC

10.

 

RLJ HGN Emeryville, LP

11.

 

RLJ HP Fremont, LP

12.

 

RLJ HP Madison DT, LLC

13.

 

RLJ HY ATLANTA MIDTOWN, LLC

14.

 

RLJ HyH Charlotte, LLC

15.

 

RLJ HyH Cypress, LP

16.

 

RLJ HyH Emeryville, LP

17.

 

RLJ HyH San Diego, LP

18.

 

RLJ HyH San Jose, LP

19.

 

RLJ HyH San Ramon, LP

20.

 

RLJ HyH Santa Clara, LP

21.

 

RLJ HyH Woodlands, LP

22.

 

RLJ II — AUSTIN SOUTH HOTELS, LP

23.

 

RLJ II — C AUSTIN AIR, LP

24.

 

RLJ II — C AUSTIN NW, LP

25.

 

RLJ II — C AUSTIN S, LP

26.

 

RLJ II — C CHICAGO MAG MILE, LLC

27.

 

RLJ II — C GOLDEN, LLC

28.

 

RLJ II — C HAMMOND, LLC

29.

 

RLJ II — C LONGMONT, LLC

30.

 

RLJ II — C LOUISVILLE CO, LLC

31.

 

RLJ II — C LOUISVILLE NE KY, LLC

32.

 

RLJ II — C MIDWAY, LLC

33.

 

RLJ II — C MIRAMAR, LLC

 

Annex I-1

 

--------------------------------------------------------------------------------


 

 

 

Subsidiary Guarantor

34.

 

RLJ II — C MISHAWAKA, LLC

35.

 

RLJ II — C SALT LAKE, LLC

36.

 

RLJ II — C SUGARLAND, LP

37.

 

RLJ II — F AUSTIN S, LP

38.

 

RLJ II — F CHERRY CREEK, LLC

39.

 

RLJ II — F HAMMOND, LLC

40.

 

RLJ II — F KEY WEST, LLC

41.

 

RLJ II — F MIDWAY, LLC

42.

 

RLJ II — F SAN ANTONIO DT, LP

43.

 

RLJ II — HA CLEARWATER, LLC

44.

 

RLJ II — HA FORT WALTON BEACH, LLC

45.

 

RLJ II — HA GARDEN CITY, LLC

46.

 

RLJ II — HA MIDWAY, LLC

47.

 

RLJ II — HG MIDWAY, LLC

48.

 

RLJ II — HOLX MIDWAY, LLC

49.

 

RLJ II — INDY CAPITOL HOTELS, LLC

50.

 

RLJ II — MH DENVER S, LLC

51.

 

RLJ II — MH MIDWAY, LLC

52.

 

RLJ II — R AUSTIN NW, LP

53.

 

RLJ II — R AUSTIN PARMER, LP

54.

 

RLJ II — R AUSTIN S, LP

55.

 

RLJ II — R FISHERS, LLC

56.

 

RLJ II — R GOLDEN, LLC

57.

 

RLJ II — R HAMMOND, LLC

58.

 

RLJ II — R HOUSTON GALLERIA, LP

59.

 

RLJ II — R LONGMONT, LLC

60.

 

RLJ II — R LOUISVILLE CO, LLC

61.

 

RLJ II — R LOUISVILLE DT KY, LLC

62.

 

RLJ II — R LOUISVILLE NE KY, LLC

63.

 

RLJ II — R MERRILLVILLE, LLC

64.

 

RLJ II — R MIRAMAR, LLC

65.

 

RLJ II — R NOVI, LLC

66.

 

RLJ II — R PLANTATION, LLC

67.

 

RLJ II — R SALT LAKE CITY, LLC

68.

 

RLJ II — R SAN ANTONIO, LP

69.

 

RLJ II — R SUGARLAND, LP

70.

 

RLJ II — R WARRENVILLE, LLC

 

Annex I-2

 

--------------------------------------------------------------------------------


 

 

 

Subsidiary Guarantor

71.

 

RLJ II — RH BOULDER, LLC

72.

 

RLJ II — RH PLANTATION, LLC

73.

 

RLJ II — S AUSTIN N, LP

74.

 

RLJ II — S LONGMONT, LLC

75.

 

RLJ II — S LOUISVILLE KY, LLC

76.

 

RLJ II — S MISHAWAKA, LLC

77.

 

RLJ II — S WESTMINSTER, LLC

78.

 

RLJ II — SLE MIDWAY, LLC

79.

 

RLJ III — DBT Columbia, LLC

80.

 

RLJ III — DBT Metropolitan Manhattan, LP

81.

 

RLJ III — EM Fort Myers, LLC

82.

 

RLJ III — EM Tampa DT, LLC

83.

 

RLJ III — F Washington DC, LLC

84.

 

RLJ III — HA Denver Tech Center, LLC

85.

 

RLJ III — HA Houston Galleria, LP

86.

 

RLJ III — HA West Palm Beach Airport, LLC

87.

 

RLJ III — HG New Orleans Convention Center, LLC

88.

 

RLJ III — HG West Palm Beach Airport, LLC

89.

 

RLJ III — HGN Durham, LLC

90.

 

RLJ III — HGN Hollywood, LP

91.

 

RLJ III — HGN Pittsburgh, LP

92.

 

RLJ III — R Columbia, LLC

93.

 

RLJ III — R National Harbor, LLC

94.

 

RLJ III - R Silver Spring, LLC

95.

 

RLJ III — RH Pittsburgh, LP

96.

 

RLJ III — St. Charles Ave Hotel, LLC

97.

 

RLJ R Atlanta Midtown, LLC

98.

 

RLJ R HOUSTON HUMBLE, LP

99.

 

RLJ S Hillsboro, LLC

100.

 

RLJ C SAN FRANCISCO, LP

101.

 

RLJ HS SEATTLE LYNWOOD, LLC

102.

 

RLJ HP WASHINGTON DC, LLC

103.

 

RLJ II — R OAK BROOK, LLC

104.

 

RLJ S HOUSTON HUMBLE, LP

105.

 

RLJ C HOUSTON HUMBLE GENERAL PARTNER, LLC

106.

 

RLJ EM IRVINE GENERAL PARTNER, LLC

107.

 

RLJ HP FREMONT GENERAL PARTNER, LLC

108.

 

RLJ HYH CYPRESS GENERAL PARTNER, LLC

109.

 

RLJ HYH EMERYVILLE GENERAL PARTNER, LLC

 

Annex I-3

 

--------------------------------------------------------------------------------


 

 

 

Subsidiary Guarantor

110.

 

RLJ HYH SAN DIEGO GENERAL PARTNER, LLC

111.

 

RLJ HYH SAN JOSE GENERAL PARTNER, LLC

112.

 

RLJ HYH SAN RAMON GENERAL PARTNER, LLC

113.

 

RLJ HYH SANTA CLARA GENERAL PARTNER, LLC

114.

 

RLJ HYH WOODLANDS GENERAL PARTNER, LLC

115.

 

RLJ II — AUSTIN SOUTH HOTELS GENERAL PARTNER, LLC

116.

 

RLJ II — C AUSTIN AIR GENERAL PARTNER, LLC

117.

 

RLJ II — C AUSTIN NW GENERAL PARTNER, LLC

118.

 

RLJ II — C SUGARLAND GENERAL PARTNER, LLC

119.

 

RLJ II — F AUSTIN S GENERAL PARTNER, LLC

120.

 

RLJ II SENIOR MEZZANINE BORROWER, LLC

121.

 

RLJ II JUNIOR MEZZANINE BORROWER, LLC

122.

 

RLJ II — F SAN ANTONIO DT GENERAL PARTNER, LLC

123.

 

RLJ II — R AUSTIN NW GENERAL PARTNER, LLC

124.

 

RLJ II — R AUSTIN S GENERAL PARTNER, LLC

125.

 

RLJ II — R HOUSTON GALLERIA GENERAL PARTNER, LLC

126.

 

RLJ II — R SAN ANTONIO GENERAL PARTNER, LLC

127.

 

RLJ II — R SUGARLAND GENERAL PARTNER, LLC

128.

 

RLJ III — C BUCKHEAD PARENT, LLC

129.

 

RLJ III — EM WEST PALM BEACH PARENT, LLC

130.

 

RLJ III — HA HOUSTON GALLERIA GENERAL PARTNER, LLC

131.

 

RLJ III — HGN HOLLYWOOD GENERAL PARTNER, LLC

132.

 

RLJ III — RH PITTSBURGH GENERAL PARTNER, LLC

133.

 

RLJ R HOUSTON HUMBLE GENERAL PARTNER, LLC

134.

 

RLJ II — C AUSTIN S GENERAL PARTNER, LLC

135.

 

RLJ II — R AUSTIN PARMER GENERAL PARTNER, LLC

136.

 

RLJ II — S AUSTIN N GENERAL PARTNER, LLC

137.

 

RLJ C SAN FRANCISCO GENERAL PARTNER, LLC

138.

 

RLJ S HOUSTON HUMBLE GENERAL PARTNER, LLC

139.

 

RLJ III — DBT MET MEZZ BORROWER, LP

140.

 

RLJ III — DBT METROPOLITAN MANHATTAN GP, LLC

141.

 

RLJ III — DBT MET MEZZ BORROWER GP, LLC

142.

 

DBT MET HOTEL VENTURE, LP

143.

 

DBT MET HOTEL VENTURE GP, LLC

144.

 

RLJ III — DBT MET HOTEL PARTNER, LLC

145.

 

RLJ HGN EMERYVILLE GENERAL PARTNER, LLC

146.

 

RLJ III — HGN PITTSBURGH GENERAL PARTNER, LLC

 

Annex I-4

 

--------------------------------------------------------------------------------


 

ANNEX II

 

SCHEDULE I
LENDERS AND LOANS

 

Lenders

 

Loan

 

Wells Fargo Bank, National Association

 

$

41,250,000

 

PNC Bank, National Association

 

$

41,250,000

 

Capital One, National Association

 

$

41,250,000

 

Compass Bank, an Alabama Banking Corporation

 

$

41,250,000

 

Regions Bank

 

$

30,000,000

 

Royal Bank of Canada

 

$

20,000,000

 

Branch Banking and Trust Company

 

$

10,000,000

 

Total Loans

 

$

225,000,000

 

 

Annex II-1

 

--------------------------------------------------------------------------------